DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 2017/0302739 A1) in view of Khan et al. (US 2007/0291773 A1, hereinafter “Khan”).
As to claim 1:
Hughes discloses a packet forwarding apparatus (switch device 300; Figs. 2-3) comprising: 
a transmitter (communication system 306; Fig. 3; [0028]) configured to transmit a multicast packet requesting a 5response to a plurality of relay apparatuses each configured to relay a packet in a network (“At block 404, following the creation of the L2 FIP path exchange multicast frame 600, the switch device 300 then floods that L2 FIP path exchange multicast frame 600 to each of its inter-switch ports in the communication system 306 that is connected to another participating Ethernet switch device (as described in the domain information received at block 402)”; see Figs. 2-4; [0042]; [0038] note: intermediate switches forward packets from originator devices to destination devices); 
a memory (memory of switch 300) configured to store apparatus information relating to a relay processing status of the packet in each of the plurality of relay apparatuses (“the storage fabric engine 304 in the switch device 300 may also receive replies through the communication system 306 to L2 FIP path exchange multicast frames 600 that it previously sent as discussed above. In response to receiving a reply to a previously sent L2 FIP path exchange multicast frame, the storage fabric engine 304 may copy any path information provided in that L2 FIP path exchange multicast frame by another switch device to the link state database it created in storage fabric database(s) 308, update the L2 FIP path exchange multicast frame 600”; see Figs. 2-4; [0044]); and 
a processor (processor of switch 300) configured to update the apparatus information according to 10whether the response is received from each of the plurality of relay apparatuses (“the storage fabric engine 304 in the switch device 300 may also receive replies through the communication system 306 to L2 FIP path exchange multicast frames 600 that it previously sent as discussed above. In response to receiving a reply to a previously sent L2 FIP path exchange multicast frame, the storage fabric engine 304 may copy any path information provided in that L2 FIP path exchange multicast frame by another switch device to the link state database it created in storage fabric database(s) 308, update the L2 FIP path exchange multicast frame 600”; see Figs. 2-4; [0044]).
Hughes does not explicitly disclose switch a forwarding destination of the packet from a relay apparatus with no response to a relay apparatus with the response among the plurality of relay apparatuses according to updated data in the apparatus information.
 (“upon receiving updated service request replies from downstream nodes 114, upon which such current nodes 114 may update the routing table accordingly. Otherwise, if no updated service request reply is received, such current nodes 114 may forward the digital object according to the current routing table, although the scope of the claimed subject matter is not limited in this respect. In some or all of the embodiments described, above, the path or paths by which a digital object is transmitted from source node 110 to one or more destination nodes may be dynamically based at least in part on service request replies received from nodes 114 of network 100, and/or may be dynamically updated based at least in part on changing service request replies received from nodes 114 of network 100, for example as conditions of network 100 change over time”; [0059]; [0057]; [0063]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khan into Hughe’s system/method as it would allow to switch a forwarding destination of the packet from a relay apparatus with no response to a relay apparatus with the response among the plurality of relay apparatuses according to updated data in the apparatus information.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to reliably route data based on current link information between nodes that is updated dynamically (Khan; [0057]).
As to claim 2:
(forward packets using forwarding tables; [0044]; [0054]; [0056]).  
As to claim 3:
The combined system/method of Hughes and Khan discloses the invention set forth above.  Hughes further discloses  wherein 20the processor repeats transmission of the multicast packet (“In response to receiving a reply to a previously sent L2 FIP domain exchange multicast frame, the storage fabric engine 304 may copy any domain information that was provided in the L2 FIP domain exchange multicast frame by another switch device, store that domain information in the storage fabric database(s) 308, and then again flood that L2 FIP domain exchange multicast frame through each of its inter-switch ports in the communication system 306”;[0038]), determines whether the response is received from each of the plurality of relay apparatuses every time the multicast packet is transmitted (“the storage fabric engine 304 in the switch device 300 may also receive replies through the communication system 306 to L2 FIP path exchange multicast frames 600 that it previously sent as discussed above. In response to receiving a reply to a previously sent L2 FIP path exchange multicast frame, the storage fabric engine 304 may copy any path information provided in that L2 FIP path exchange multicast frame by another switch device to the link state database it created in storage fabric database(s) 308, update the L2 FIP path exchange multicast frame 600”; see Figs. 2-4; [0044]).  Khan further discloses to switch the forwarding destination of the packet based on the updated data in the apparatus information for every transmission of the multicast packet (“upon receiving updated service request replies from downstream nodes 114, upon which such current nodes 114 may update the routing table accordingly. Otherwise, if no updated service request reply is received, such current nodes 114 may forward the digital object according to the current routing table, although the scope of the claimed subject matter is not limited in this respect. In some or all of the embodiments described, above, the path or paths by which a digital object is transmitted from source node 110 to one or more destination nodes may be dynamically based at least in part on service request replies received from nodes 114 of network 100, and/or may be dynamically updated based at least in part on changing service request replies received from nodes 114 of network 100, for example as conditions of network 100 change over time”; [0059]; [0057]; [0063]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khan into Hughe’s system/method as it would allow to switch the forwarding destination of the packet based on the updated data in the apparatus information for every transmission of the multicast packet.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to reliably route data based on current link information between nodes that is updated dynamically (Khan; [0057]).
As to claim 4:
The combined system/method of Hughes and Khan discloses the invention set forth above.  Khan further discloses wherein when the relay apparatus as the forwarding destination of the packet among the plurality of relay apparatuses notifies the processor of the occurrence 30of a failure in a forward path for the packet to a next node in the network, the 43Fujitsu Ref. No.: 19-00433 processor switches the forwarding destination of the packet to the relay apparatus with the response (“ISP 112 may examine the traffic loads between ISP 112 and one or more intermediary nodes 114, which may include, for example, intermediary nodes 114 that are coupled to or proximately coupled to one or more output ports 212 of router 200. In one embodiment, for example, when a router 200 at ISP 112 transmits data packets to routers 200 at nodes 114, routers 200 may transmit information regarding the link between ISP 112 and node 114, for example the transmission time, latency time, channel information, link quality, error rate, retransmission rate, and/or the load on router 200 nodes 114. In general, such information may be referred to as link information. When router 200 of ISP 112 receives such link information from routers 200 downstream nodes 114, router 200 of ISP 112 may determine which of nodes 114 are suitable for transmission of the digital object based from ISP 112 to nodes 114 on at least in part on the link information and the digital object information”… “may be routed based on the link information between nodes 114, ISP 112, and/or ISP 116. Such routing tables may be periodically updated as packet loads and related link information between two routers 200 change over time, based at least in part on changing link information that routers 200 receive from other downstream routers 200”;[0056]-[0057]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khan into Hughe’s system/method as it would allow when the relay apparatus as the forwarding destination of the packet among the plurality of relay apparatuses notifies the processor of the occurrence 30of a failure in a forward path for the packet to a next node in the network, the 43Fujitsu Ref. No.: 19-00433 processor switches the forwarding destination of the packet to the relay apparatus with the response.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to reliably route data based on current link information between nodes that is updated dynamically (Khan; [0057]).
As to claim 5:
Hughes disclose network system (see Figs. 2-3) comprising: 
5a packet forwarding apparatus (switch device 300; Figs. 2-3) configured to forward a packet for monitoring control of a network (forward packets using forwarding tables; [0044]; [0054]; [0056]); and 
a plurality of relay apparatuses each configured to relay the packet in the network (see Figs. 2-3; [0044]; [0054]; [0056]), wherein 
the packet forwarding apparatus (switch device 300; Fig. 3) includes 
10a transmitter (communication system 306; Fig. 3; [0028]) configured to transmit a multicast packet requesting a response to the plurality of relay apparatuses (“At block 404, following the creation of the L2 FIP path exchange multicast frame 600, the switch device 300 then floods that L2 FIP path exchange multicast frame 600 to each of its inter-switch ports in the communication system 306 that is connected to another participating Ethernet switch device (as described in the domain information received at block 402)”; see Figs. 2-4; [0042]; [0038] note: intermediate switches forward packets from originator devices to destination devices), 
a memory (memory of switch 300) configured to store apparatus information relating to a relay processing status of the packet in each of the plurality of relay apparatuses (“the storage fabric engine 304 in the switch device 300 may also receive replies through the communication system 306 to L2 FIP path exchange multicast frames 600 that it previously sent as discussed above. In response to receiving a reply to a previously sent L2 FIP path exchange multicast frame, the storage fabric engine 304 may copy any path information provided in that L2 FIP path exchange multicast frame by another switch device to the link state database it created in storage fabric database(s) 308, update the L2 FIP path exchange multicast frame 600”; see Figs. 2-4; [0044]), and 
a processor (processor of switch 300) configured to update the apparatus information according to 15whether the response is received from each of the plurality of relay apparatuses (“the storage fabric engine 304 in the switch device 300 may also receive replies through the communication system 306 to L2 FIP path exchange multicast frames 600 that it previously sent as discussed above. In response to receiving a reply to a previously sent L2 FIP path exchange multicast frame, the storage fabric engine 304 may copy any path information provided in that L2 FIP path exchange multicast frame by another switch device to the link state database it created in storage fabric database(s) 308, update the L2 FIP path exchange multicast frame 600”; see Figs. 2-4; [0044]), and  
each of the plurality of relay apparatuses transmits the response in 20response to reception of the multicast packet (“the switch device 300 then floods that L2 FIP path exchange multicast frame 600 to each of its inter-switch ports in the communication system 306 that is connected to another participating Ethernet switch device”; [0042] “the storage fabric engine 304 in the switch device 300 may also receive replies through the communication system 306 to L2 FIP path exchange multicast frames 600 that it previously sent as discussed above”; see Figs. 2-4; [0040]-[0044]). 
	Hughes does not explicitly disclose switch a forwarding destination of the packet from a relay apparatus with no response to a relay apparatus with the response among the plurality of relay apparatuses according to updated data in the apparatus information.
However, Khan discloses to switch a forwarding destination of the packet from a relay apparatus with no response to a relay apparatus with the response among the plurality of relay (“upon receiving updated service request replies from downstream nodes 114, upon which such current nodes 114 may update the routing table accordingly. Otherwise, if no updated service request reply is received, such current nodes 114 may forward the digital object according to the current routing table, although the scope of the claimed subject matter is not limited in this respect. In some or all of the embodiments described, above, the path or paths by which a digital object is transmitted from source node 110 to one or more destination nodes may be dynamically based at least in part on service request replies received from nodes 114 of network 100, and/or may be dynamically updated based at least in part on changing service request replies received from nodes 114 of network 100, for example as conditions of network 100 change over time”; [0059]; [0057]; [0063]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khan into Hughe’s system/method as it would allow to switch a forwarding destination of the packet from a relay apparatus with no response to a relay apparatus with the response among the plurality of relay apparatuses according to updated data in the apparatus information.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to reliably route data based on current link information between nodes that is updated dynamically (Khan; [0057]).
As to claim 6:
Hughes discloses a packet forwarding method of forwarding a packet for monitoring control of a network (forward packets using forwarding tables; see Figs. 2-4; [0044]; [0054]; [0056]), the method comprising: 
(“At block 404, following the creation of the L2 FIP path exchange multicast frame 600, the switch device 300 then floods that L2 FIP path exchange multicast frame 600 to each of its inter-switch ports in the communication system 306 that is connected to another participating Ethernet switch device (as described in the domain information received at block 402)”; see Figs. 2-4; [0042]; [0038] note: intermediate switches forward packets from originator devices to destination devices); 
determining whether the response is received from each of the plurality of relay apparatuses (“the storage fabric engine 304 in the switch device 300 may also receive replies through the communication system 306 to L2 FIP path exchange multicast frames 600 that it previously sent as discussed above. In response to receiving a reply to a previously sent L2 FIP path exchange multicast frame, the storage fabric engine 304 may copy any path information provided in that L2 FIP path exchange multicast frame by another switch device to the link state database it created in storage fabric database(s) 308, update the L2 FIP path exchange multicast frame 600”; see Figs. 2-4; [0044]); 
updating apparatus information relating to a relay processing status of the packet in each of the plurality of relay apparatuses, according to a result of 44Fujitsu Ref. No.: 19-00433 the determination on whether the response is received from each of the plurality of relay apparatuses (“the storage fabric engine 304 in the switch device 300 may also receive replies through the communication system 306 to L2 FIP path exchange multicast frames 600 that it previously sent as discussed above. In response to receiving a reply to a previously sent L2 FIP path exchange multicast frame, the storage fabric engine 304 may copy any path information provided in that L2 FIP path exchange multicast frame by another switch device to the link state database it created in storage fabric database(s) 308, update the L2 FIP path exchange multicast frame 600”; see Figs. 2-4; [0044]).
	Hughes does not explicitly disclose switching a forwarding destination of the packet from a relay apparatus with no response to a relay apparatus with the response among the plurality of relay apparatuses according to updated data in the apparatus information.
However, Khan discloses switching a forwarding destination of the packet from a relay apparatus with no response to a relay apparatus with the response among the plurality of relay apparatuses according to updated data in the apparatus information (“upon receiving updated service request replies from downstream nodes 114, upon which such current nodes 114 may update the routing table accordingly. Otherwise, if no updated service request reply is received, such current nodes 114 may forward the digital object according to the current routing table, although the scope of the claimed subject matter is not limited in this respect. In some or all of the embodiments described, above, the path or paths by which a digital object is transmitted from source node 110 to one or more destination nodes may be dynamically based at least in part on service request replies received from nodes 114 of network 100, and/or may be dynamically updated based at least in part on changing service request replies received from nodes 114 of network 100, for example as conditions of network 100 change over time”; [0059]; [0057]; [0063]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khan into Hughe’s system/method as it would allow switching a forwarding destination of the packet from a relay apparatus with no response to a relay apparatus with the response among the plurality of relay apparatuses according to updated data in the apparatus information.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to reliably (Khan; [0057]).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mihelich et al.  (US 2019/0068485 A1) discloses a similar invention of a switch that learns multiple links through MAC address tables shared by edge switches (see [0033]-[0034]).
Nomura et al.  (US 2006/0280118 A1) discloses a similar invention of a relay switch within the subnet to correctly learn the MAC address of the end host(s) (see [0015]).
Wentink et al. (US 2005/0094588 A1) discloses a similar invention of updating a list or table upon reception of subsequent relay node discovery frames 214 from the relay node 104 (see [0037]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476